ICJ_061_WesternSahara_UNGA_NA_1975-05-22_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

SAHARA OCCIDENTAL

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 22 MAT 1975

1975

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

WESTERN SAHARA

(REQUEST FOR ADVISORY OPINION)

ORDER OF 22 MAY 1975
Mode officiel de citation:

Sahara occidental, ordonnance
du 22 mai 1975, C.1.J. Recueil 1975, p. 6.

Official citation:

Western Sahara, Order
of 22 May 1975, I.C.J. Reports 1975, p. 6.

 

Sales number 410
N° de vente:

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1975
1975
22 May
22 May 1975 General List
No. 61

WESTERN SAHARA
(REQUEST FOR ADVISORY OPINION)

ORDER

Present: President Lacus; Vice-President AMMOUN; Judges FORSTER,
Gros, BENGZON, PETREN, ONYEAMA, DILLARD, IGNACIO-PINTO,
DE CASTRO, Morozov, JIMENEZ DE ARECHAGA, Sir Humphrey
WALDOCK, NAGENDRA SINGH, RUDA; Registrar AQUARONE.

THE COURT,

Composed as above,
After deliberation,

Having regard to Articles 31 and 68 of the Statute of the Court, and to
Articles 3, 87 and 89 of the Rules of Court,

Having regard to resolution 3292 (XXIX) of the General Assembly of
the United Nations dated 13 December 1974 requesting the International
Court of Justice to give an advisory opinion on the following questions:

“J, Was Western Sahara (Rio de Oro and Sakiet El Hamra) at the
time of colonization by Spain a territory belonging to no one
(terra nullius }?

If the answer to the first question is in the negative,
II. What were the legal ties between this territory and the Kingdom
of Morocco and the Mauritanian entity?”

4
WESTERN SAHARA (ORDER 22 V 75) 7

Makes the following Order:

Whereas by a letter from the Permanent Representative of Morocco to
the United Nations dated 25 March 1975, the Government of the King-
dom of Morocco alleged that there is “a legal question actually pending”
between the administering Power of Western Sahara, namely Spain, and
the Kingdom of Morocco, as well as other States which are directly
interested; and, basing its request on Article 89 of the Rules of Court,
requested the appointment of a person to sit in the present proceedings as
judge ad hoc under Article 31 of the Statute;

Whereas, by a letter from the Chargé d’affaires ad interim of the
Mauritanian Embassy to the Netherlands dated 26 March 1975, the
Government of the Islamic Republic of Mauritania, relying upon Ar-
ticle 31 of the Statute of the Court and Articles 87 and 89 of the Rules of
Court, referred to the recognition of its interest in the question of the
Sahara under Spanish administration by the General Assembly in resolu-
tion 3292 (XXIX), and informed the Court of its intention to choose a
person to sit as judge ad hoc in the present proceedings;

Whereas the Court includes upon the Bench a judge of the nationality
of Spain, the administering Power of Western Sahara;

Whereas, by a letter from the Ambassador of Spain to the Netherlands
dated 9 April 1975, the Government of the Spanish State informed the
Court that it was convinced that the circumstances which would render
applicable Article 89 of the Rules of Court, in relation to Article 31 of
the Statute, had not arisen in the present case;

Whereas, by a letter from the Ambassador of Algeria to France dated
21 April 1975, the Government of the Democratic and Popular Republic
of Algeria reserved its rights to take part in the oral proceedings; and
with reference to the letters referred to in the foregoing recitals, stated
that Algeria reserved its rights on a basis of equality;

Having regard to the communications or written statements under
Article 66, paragraph 2, of the Statute of the Court, filed by the Govern-
ments of Chile, Costa Rica, Dominican Republic, Ecuador, France,
Guatemala, Mauritania, Morocco, Nicaragua, Panama and Spain;

Having regard to the dossier of documents transmitted to the Court, in
two instalments, by the Secretary-General of the United Nations, pursu-
ant to Article 65, paragraph 2, of the Statute, as likely to throw light
upon the questions;

Having heard the respective observations of Morocco, Mauritania,
Algeria and Spain at public hearings held between 12 and 16 May
1975;

Whereas, for the purpose of the present preliminary issue of the compo-
sition of the Court in the proceedings, the material submitted to the
Court indicates that, when resolution 3292 (XXIX) was adopted, there
appeared to be a legal dispute between Morocco and Spain regarding the
Territory of Western Sahara; that the questions contained in the request
for an opinion may be considered to be connected with that dispute; and

5
WESTERN SAHARA (ORDER 22 V 75) 8

that, in consequence, for purposes of application of Article 89 of the
Rules of Court, the advisory opinion requested in that resolution appears
to be one “upon a legal question actually pending between two or more
States”:

Whereas the material submitted to the Court shows that when resolu-
tion 3292 (XXIX) was adopted, Mauritania had previously adduced a
series of considerations in support of its particular interest in the territory
of Western Sahara; whereas however, for the purpose of the present
preliminary issue of the composition of the Court in the proceedings,
that material indicates that, when resolution 3292 (XXIX) was adopted,
there appeared to be no legal dispute between Mauritania and Spain
regarding the Territory of Western Sahara; and that, in consequence, for
purposes of application of Article 89 of the Rules of Court, the advisory
opinion requested in that resolution appears not to be one “‘upon a legal
question actually pending” between those States;

Whereas the conclusions stated above in no way prejudge the Jocus
standi of any interested State in regard to matters raised in the present
case, nor do they prejudge the views of the Court with regard to the
questions referred to it in the above-mentioned resolution 3292 (XXIX),
or any other question which may fall to be decided in the further proceed-
ings on the present request for an advisory opinion, including the ques-
tion of the Court’s competence and the propriety of its exercise;

THE CourT,

by 10 votes to 5,

(1) finds that the Kingdom of Morocco is entitled under Articles 31 and
68 of the Statute of the Court and Article 89 of the Rules of Court to
choose a person to sit as judge ad hoc in the present proceedings;

by 8 votes to 7,

(2) finds that, in the case of the Islamic Republic of Mauritania, the
conditions for the application of Articles 3! and 68 of the Statute of
the Court and Article 89 of the Rules of Court are not satisfied in the
present proceedings.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-second day of May, one
thousand nine hundred and seventy-five, in six copies, of which one will
be placed in the archives of the Court, one will be transmitted to the
Secretary-General of the United Nations, and the others will be trans-
mitted to the Governments of the following States: Algeria, Mauritania,
Morocco and Spain.

(Signed) Manfred LACEHS,

President.

(Signed) S. AQUARONE,
Registrar.
WESTERN SAHARA (ORDER 22 V 75) 9

President LACHS makes the following declaration:
[Traduction]

Il se peut que la Cour veuille commenter de façon plus approfondie la
question de la désignation de juges ad hoc en la présente affaire quand elle
se prononcera sur la demande d’avis consultatif. Il va de soi que les
membres de la Cour pourront également exprimer leurs vues sur la
question à ce moment-là, dans l’exercice du droit que leur confère Par-
ticle 57 du Statut. :

Judge Morozov appends a dissenting opinion to the Order of the
Court.

(Initialled) M.L.
(Initialled) S.A.
